Exhibit 10.1

LOGO [g157995g56p38.jpg]

 

   ICO Global Communications

March 4, 2011

 

Mr. R. Gerard Salemme

11700 Plaza America Drive

Suite 1010

Reston, VA 20190

  

(Holdings) Ltd.

2300 Carillon Point

Kirkland, WA 98033

 

Tel   +1 425 278-7100

Fax   +1 425 278-7101

Dear Gerry:

We are pleased to offer you employment as Chief Strategy Officer with ICO Global
Communications (Holdings) Limited (together with its subsidiaries and
affiliates, “ICO”) under the terms of this employment letter (“Employment
Letter”). You will report to our Chief Executive Officer, and will have the
rights, powers, duties and obligations as may be agreed upon from time to time.
During the course of your employment with ICO, you will dedicate sufficient time
and efforts to ICO to fulfill your duties and obligations; provided, that,
nothing herein will prevent you from (i) participating in industry, trade,
professional, charitable and community activities, (ii) serving on corporate,
civic or charitable boards or committees as mutually agreed by us and you, and
(iii) managing your personal investments and affairs, (iv) and from time to time
to perform duties for Clearwire, Eagle River and/or Eagle River related
entities, in each case so long as such activities do not conflict with ICO’s
interests or interfere with the performance of your responsibilities to ICO. We
acknowledge that the starting date for this position and for purposes of this
Employment Letter shall be the date on which both the Audit Committee and the
Compensation Committee of the ICO board of directors have approved the terms of
this letter.

Base Salary and Annual Bonus

We are offering you an initial salary at the rate of $12,500 semi-monthly, which
equates to $300,000 on an annualized basis, less payroll taxes and required
withholding, which will be paid to you in regular intervals in accordance with
ICO’s customary payroll schedules for salaried employees. This salary may be
adjusted in the future in accordance with ICO’s compensation practices. You will
also be eligible for an annual bonus of up to 50% of your base salary, based on
your continuous performance of services to ICO through the date that any bonus
is earned and upon achievement of performance objectives as established. The
amount of the bonus compensation, if any, shall be determined and paid at a time
consistent with ICO’s practices for bonus compensation generally. In the event
you leave the employ of ICO for any reason prior to payment of any bonus, you
will not be eligible for such bonus, though you will be eligible for the bonus
amount provided below if your termination is without Cause or for Good Reason.

 

Page 1 of 5



--------------------------------------------------------------------------------

Stock Options

Subject to the approval of the Board of Directors, you will receive an option to
purchase 400,000 shares (in addition to the 100,000 options granted to you as a
member of the Board of Directors) of the Class A common stock of ICO Global
Communications (Holdings) Limited (“Option”), with an exercise price equal to
the closing price on the date of grant. The Option will vest in equal annual
installments on each of the first, second, third, and fourth anniversaries of
your Start Date. You will also receive 250,000 shares of restricted stock in the
Class A common stock of ICO Global (“Restricted Stock”). The Restricted Stock
will be subject to vesting conditions as established by the board of directors.
The Option will be evidenced by a stock option agreement approved for the grant
of other stock options under the ICO Global Communications (Holdings) Limited
Amended and Restated 2000 Stock Option Plan (“Plan”) and will be subject to the
terms and conditions of the Plan.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the ICO Employee Proprietary Information and Inventions
Agreement, a copy of which is enclosed.

Benefits; Vacation; Expenses

You may participate in and to receive benefits from all present and future life,
accident, disability, medical, pension and savings plans and all similar
benefits made available generally to employees of ICO. The amount and extent of
benefits to which you are entitled will be governed by the specific benefit
plan, as it may be amended from time to time.

You will accrue four weeks (20 days) of paid vacation per year or such longer
period as may be provided by ICO. Such vacation will be taken at such times and
intervals as will be determined by you, subject to the reasonable business needs
of ICO. You can accumulate a maximum of 25 days of accrued but unused vacation
time in the aggregate.

ICO will pay or reimburse you promptly for all reasonable business expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to ICO, including those incurred or paid in connection with
business related travel, telecommunications and entertainment, subject to
reasonable substantiation of such expenses by you in accordance with ICO’s
policies.

 

Page 2 of 5



--------------------------------------------------------------------------------

Termination

Without Cause or for Good Reason

If ICO terminates your employment without Cause, as defined below, then you will
be entitled to the following:

 

  •  

a lump sum payment (less any required deductions) in an amount equal to (i) your
unpaid base salary through the date of termination, (ii) the value of your
vacation time not used as of the date of termination to the extent that such
vacation time has been accrued during the calendar year of termination,
calculated based upon your base salary at the date of termination, and
(iii) reimbursement of any reasonable business expenses reimbursable under this
letter, to the extent not theretofore reimbursed.

In addition, ICO will provide you the following severance benefits on the
condition that you execute a separation agreement that contains a full release
of claims, in a form acceptable to ICO:

 

  •  

continuation of your base salary then in effect, payable in accordance with the
normal payroll practices of ICO in effect on the date of termination, for a
period of twelve (12) months (“Severance Period”); plus (ii) 100% of your target
bonus, payable in accordance with the normal payroll practices of ICO in effect
on the date of termination.

 

  •  

in connection with, and immediately prior the date of termination, ICO shall
take steps necessary to accelerate and deem immediately vested those options
granted to you under the Plan in which you would have vested had you remained
actively employed through the Severance Period and all restricted shares in
which you would have vested had you remained actively employed through the
Severance Period, at which point all other unvested options shall expire;
provided, however, this provision does not supersede any Change of Control
provisions for accelerated vesting of stock options under the Plan.

For Cause

ICO may terminate your employment for Cause at any time upon written notice of
such termination to you setting forth in reasonable detail the nature of such
Cause. If ICO terminates your employment for Cause, or you resign, then you will
be entitled to a lump sum (less any required deductions) in an amount equal to
(i) your base salary through the date of termination, (ii) the value of your
vacation time not used as of the date of termination to the extent that such
vacation time has been accrued during the calendar year of termination,
calculated based upon your base salary at the date of termination, and
(iii) reimbursement of any reasonable business expenses reimbursable under this
letter, to the extent not theretofore reimbursed. In addition, upon termination
of your employment by ICO for Cause, any options granted to you, notwithstanding
any prior vesting, shall automatically expire at the time ICO first notifies you
of such termination.

 

Page 3 of 5



--------------------------------------------------------------------------------

Definition of “Cause”

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations), the performance of an illegal act while purporting to act in ICO’s
behalf, or engaging in activities directly in competition or antithetical to the
best interest of ICO, such as dishonesty, fraud, unauthorized use or disclosure
of confidential information or trade secrets.

Definition of “Disability”

For purposes of this Agreement, “Disability” will mean a medically diagnosed
physical or mental impairment that renders you incapable (even with reasonable
accommodation) of performing the duties required under this Agreement for a
period of time that is reasonably expected to exceed 8 weeks. ICO, acting in
good faith, will make the final determination of whether you have a Disability
and, for purposes of making such determination, may require you to submit
yourself to a physical examination by a physician mutually agreed upon by you
and ICO.

Arbitration of Claims

You hereby acknowledge and agree that, except as provided below, all disputes
concerning your employment with ICO, the termination thereof, the breach by
either party of the terms of this Employment Letter or any other matters
relating to or arising from your employment with ICO will be resolved in binding
arbitration in a proceeding in Kirkland, WA administered by and under the
rules and regulations of National Rules for the Resolution of Employment
Disputes of the American Arbitration Association. This means that the parties
agree to waive their rights to have such disputes or claims decided in court by
a jury. Instead, such disputes or claims will be resolved by an impartial AAA
arbitrator. Both parties and the arbitrator will treat the arbitration process
and the activities that occur in the proceedings as confidential.

The arbitration procedure will afford you and ICO the full range of statutory
remedies. ICO and you will be entitled to discovery sufficient to adequately
arbitrate any covered claims, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying for the arbitration filing
fee and the arbitrator’s fees.

Nothing contained in this section will limit ICO’s or your right to seek relief
in any court of competent jurisdiction in respect of the matters set forth in
the “ICO Employee Proprietary Information and Inventions Agreement.” We
specifically agree that disputes under the “ICO Employee Proprietary Information
and Inventions Agreement” will not be subject to arbitration unless both parties
mutually agree to arbitrate such disputes.

 

Page 4 of 5



--------------------------------------------------------------------------------

Employment At Will

By signing this Employment Letter, you understand and agree that your employment
with ICO will continue at-will. Therefore, your employment can terminate, with
or without cause, and with or without notice, at any time, at your option or
ICO’s option, and ICO can terminate or change all other terms and conditions of
your employment, with or without cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this Employment
Letter. This at-will relationship will remain in effect throughout your
employment with ICO or any of its subsidiaries or affiliates. The at-will nature
of your employment, as set forth in this paragraph, can be modified only by a
written agreement signed by both ICO’s Chief Executive Officer and you which
expressly alters it. This at-will relationship may not be modified by any oral
or implied agreement, or by any policies of ICO, practices or patterns of
conduct.

Entire Agreement

This Employment Letter, any stock option agreement between you and ICO, and the
ICO Employee Proprietary Information and Inventions Agreement constitute the
entire agreement, arrangement and understanding between you and ICO on the
nature and terms of your employment with ICO. This Employment Letter supersedes
any prior or contemporaneous agreement, arrangement or understanding on this
subject matter, subject to the sixth sentence in this paragraph regarding any
stock option agreement between you and ICO. By executing this Employment Letter
as provided below, you expressly acknowledge the termination of any such prior
agreement, arrangement or understanding. Also, by your execution of this
Employment Letter, you affirm that no one has made any written or verbal
statement that contradicts the provisions of this Employment Letter. In the
event of any inconsistency between the terms contained in this Employment Letter
and the terms contained in any stock option agreement between you and ICO, the
terms contained in this Employment Letter will control, and the provisions
regarding vesting or termination contained in your stock option agreements will
be superseded by the provisions of this Employment Letter to the extent of any
conflict. In addition, the covenants contained in the ICO Employee Proprietary
Information and Inventions Agreement will also supersede the provisions of any
other similar covenant contained in your stock option agreement to the extent of
any conflict. This Employment Letter may be executed in counterparts, each of
which (including any signature transmitted via facsimile or email) shall be
deemed to be an original, and all of which together shall constitute one
instrument.

We hope that you will accept this offer and look forward to working with you.

 

      Sincerely,       By  

/s/ Heather German

        ICO Global Communications (Holdings) Limited         By: Heather German
       

Human Resources

Signature of Acceptance:      

/s/ R. Gerard Salemme

      R. Gerard Salemme       Date:  

3/4/11

     

 

Page 5 of 5